Applicant’s amendment filed 4/26/2021 has been entered.  Claims 2-4, 6 and 7 were amended.  New claims 13-15 were added.  Claims 5 and 9-12 was cancelled.  Claims 2-4, 6-8 and 13-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 4/26/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Margulies et al. (US 2009/0004294; published January 1, 2009) in view of Sakuma (US 5,456,602; published October 10, 1995).
Applicant’s Invention
Applicant claims a method of treating at least one condition caused by gonorrhea comprising administering a composition comprising a copper ion suspension consisting of copper ions, saline solution and one or more buffers to a subject in need.  
Determination of the scope and the content of the prior art

(MPEP 2141.01)
	
Margulies et al. teach methods of treating STDs by administering colloidal metal containing compositions (abstract).  The colloidal metal comprises 0.001-25% by weight of the composition [0013].  Suitable carriers are water-based and suitable for administration to skin and mucosa 

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)

Margulies et al. do not teach a composition in the form of a suspension comprising or consisting of the copper ions, saline and a buffer.  However, Margulies et al. teach that the formulations comprise various additives and preservatives including buffering agents and other components known in the art [0072-0077].  It is for this reason that Sakuma is joined.
Sakuma teach a tooth surface-treating material containing organic acid, copper salt and water (abstract).  The formulation aids in etching the enamel prior to the application of the bonding material in order to bond teeth in dental restoration (column 1, lines 6-18).  The composition is used to treat the surface of teeth enamel prior to treating the teeth with a primer (column 2, lines 51-62).  A preferred tooth surface-treating material consists of 5 pbw citric acid (buffer), 0.001 pbw cupric chloride and 98 pbw distilled 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
Margulies and Sakuma are drawn to topical copper formulations.  Therefore, it would have been prima facie obvious for one of ordinary skill to combine the teachings of Margulies et al. and Sakuma at the time of invention to treat bacterial infections from gonorrhea by administering a composition comprising copper ions, a saline solution and one or more buffers to a subject in need with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to make a copper suspension comprising or consisting of copper ions, saline and buffer because Sakuma teaches that copper formulations comprising saline and buffers can be used to aid in etching teeth prior to application of bonding material.  

Claims 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Margulies et al. (US 2009/0004294; published January 1, 2009) in view of Sakuma (US 5,456,602; published October 10, 1995), as applied to claims 2-4 and 6-8, in view of Stolmeier et al. (US 2010/0003198; published January 7, 2010).
Applicant’s Invention
Applicant claims a method of treating at least one condition caused by gonorrhea comprising administering a composition comprising a copper ion suspension consisting of copper ions, saline solution and one or more buffers to a subject in need.  
Determination of the scope and the content of the prior art

(MPEP 2141.01)
	
The teachings of Margulies et al. and Sakuma are addressed above.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
Margulies et al. and Sakuma do not teach pure copper are copper silver alloy.  It is for this reason that Stolmeier et al. is joined.
Stolmeier et al. teach topical compositions comprising antimicrobial, antifungal and antiviral properties (abstract).  The antimicrobial agents include metal, metal alloys and metal ions p0002].  Metal alloys include silver, copper and zinc and metal ions include pure copper [0094].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617